Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on January 14th, 2020 which claim 1-18 have been presented for examination.

Status of Claims
2.	Claims 1-18 are pending in the application, of which claim 1 is in independent form and these claims (1-18) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	The priority date that has been considered for this application is June 1st, 2016.    

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 01/14/2020 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05
	(D).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.



Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required: 
Throughout the claims 1-18 recite phrases i.e. “implicit initialization operation” and “explicit initialization operation”; however, the originally filled disclosure fails to provide adequate information regarding this claimed phrase  “implicit initialization operation” and “explicit initialization operation”. The question is what are these  “implicit initialization operation” and “explicit initialization operation”? The term “implicit initialization operation” and “explicit initialization operation” significantly influence or shape up each limitation it appears-in in the claims listed above; however, there is no clear definition in regards to said  “implicit initialization operation” and “explicit initialization operation”. Accordingly, other similar phrases i.e. “implicit reset operation”, “explicit reset operation”, “implicit termination operation” and “explicit termination operation” fall in part. The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). In order to satisfy the enablement requirement, the specification need not contain an example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation.
Also, although the specification need not teach what is well known in the art, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention, when the enabling knowledge is in fact not known in the art. The Federal Circuit has stated that “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement” Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)).
 Therefore, the applicant is suggested to make appropriate amendment to the disclosure to present clear support or antecedent basis for the terms appeared in the said claim; however, no new matter should be introduced.   

Double Patenting Rejections
6.	The claims 1-18 are rejected on the ground of non-statutory double patenting of the claim in United States Patent No. 10,585,648.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art."
	The difference between instant claims 1-18 and patented claims are with reasonable variations in languages, and/or elements that are presented either in the patented dependent claims or specification itself which an ordinary skill in the art could modify the instant set of claims without any undue effort.  Claims 1-18 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim Rejections – 35 USC §103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vibbert et al. (US PG-PUB. No. 2016/0042735 A1 herein after Vibbert) in view of David Bryan (US PG-PUB. No. 2011/0167165 A1 herein after Bryan).

Per claim 1: 
Vibbert discloses:
A computer-implemented method comprising:  
2for an executable model that simulates a system wherein execution of the 3executable model includes an initialization phase and a run phase (At least see ¶[0101] - task manager 602 decides to generate a new task tree for a newly requested task, task manager 602 may create a model for such a task using the task specification of one or more related tasks; ¶[0103] - Task scheduler 616 may determine the next task scheduled for execution when a task is currently running and may even initialize the second task while the first task is running), and the executable 4model includes 5a first hierarchical level (At least see ¶[0010] –execution in an order based on the first hierarchical order of arrangement of the first plurality of task agents), 6a second hierarchical level different from the first hierarchical level (At least see ¶[0010] second plurality of task agents for execution in an order based on the second hierarchical order of arrangement of the second plurality of task agents), 
7a first implicit initialization operation associated with either the first 8hierarchical level or the second hierarchical level (At least see ¶[0007] -a first hierarchical order by which task agents in the first plurality of subtasks are arranged for execution … computing device may initiate execution of a second plurality of task agents comprised by the second dialog task, prior to completion of the first dialog task, in an order based on a second hierarchical order), and  
9a first explicit initialization operation associated with either the first 10hierarchical level or the second hierarchical level (At least see ¶[0007] -a first hierarchical order by which task agents in the first plurality of subtasks are arranged for execution … computing device may initiate execution of a second plurality of task agents comprised by the second dialog task, prior to completion of the first dialog task, in an order based on a second hierarchical order),
11automatically aggregating into a first initialization unit, by at least one processor, 12the first implicit initialization operation and the first explicit initialization operation (At least see ¶[0054] -Task manager 302 may be configured to execute function calls to initiate particular dialog agents and agencies out of the order specified in the task specification of a particular task). 


Vibbert sufficiently discloses method as set forth above, but Vibbert does not explicitly disclose: automatically arranging, by the first processor or a second processor, the first implicit initialization operation and the first explicit initialization operation in an execution order, where the first implicit initialization operation and the first explicit initialization operation in the first initialization unit are in the execution order; and defining, by the first processor, the second processor, or a third processor, an entry point for executing the first implicit initialization operation and the first explicit initialization operation of the initialization unit in the execution order.

However, Bryan discloses:
automatically arranging, by the first processor or a second processor, the first implicit initialization operation and the first explicit initialization operation in an execution order (At least see ¶[0062] - determine if this is an explicit library initialization call (note that this examination may be implicit, for example, in that the call is or is not a particular initialize function). If the call is an initialization call, control is transferred to step 212 in which the library is initialized), where the first implicit initialization operation and the first explicit initialization operation in the first initialization unit are in the execution order (At least see ¶[0062] - If in step 202 it is determined that the call is not an explicit initialization call, control is transferred to step 204 which checks to see if the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization); and defining, by the first processor, the second processor, or a third processor, an entry point for executing the first implicit initialization operation and the first explicit initialization operation of the initialization unit in the execution order (At least see ¶[0062] - initialization phase is over and control is transferred to step 214 which terminates the processing. If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over).

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate Bryan into Vibbert because a modified software library or by a modified stack performing deep packet inspection at the socket level. In the case of a modified software library, the agent at the application layer is compiled against a modified library, which presents the same interface to the developer as once suggested by Bryan (please see ¶[0028]).

Per claim 2: 
Vibbert discloses:
executing the executable model, where the executing the executable model includes utilizing the entry point for executing the first initialization unit (At least see ¶[0057] - task specific behavior may be modeled with tree diagrams of task subcomponents).

Per claim 3: 
Vibbert discloses:
generating code for the executable model, the generated code including a code section corresponding the first initialization unit and a code based single entry point corresponding to the entry point for executing the code section (At least see ¶[0080] - Execution of dialog agents generates the responses and actions of a dialog application).

Per claim 4: 
Vibbert discloses:
first initialization unit is accessible through a function call, and the code based single entry point includes a code based function call (At least see ¶[0080] - Execution of dialog agents generates the responses and actions of a dialog application).

Per claim 5: 
Vibbert discloses:
entry point is accessible through an occurrence of an event (At least see ¶[0097] - a new event session is processed, task manager 602 may initiate execution of an initial task specified by the dialog application).

Per claim 6: 
Bryan also discloses:
execution order includes executing the first implicit initialization before executing the first explicit initialization (At least see ¶[0062] - library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization).

Per claim 7: 
Bryan also discloses:
arranging execution of explicit initialization operations associated with a given hierarchical level to execute after implicit initialization operations associated with the given hierarchical level (At least see ¶[0062] If in step 202 it is determined that the call is not an explicit initialization call, control is transferred to step 204 which checks to see if the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization); and
arranging execution of explicit initialization operations and implicit initialization operations for a lower hierarchical level to execute before explicit initialization operations and implicit initialization operations for a higher hierarchical level (At least see ¶[0062] If in step 202 it is determined that the call is not an explicit initialization call, control is transferred to step 204 which checks to see if the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization).

Per claim 8: 
Vibbert discloses:
first hierarchical level is a level higher than the second hierarchical level, the first implicit initialization operation is associated with the first hierarchical level, the first explicit initialization operation is associated with the second hierarchical level, the executable model comprises a second implicit initialization operation associated with the second hierarchical level, and a second explicit initialization operation associated with the first hierarchical level, wherein the method comprises aggregating the second implicit initialization operation and the second explicit initialization operation into the first initialization unit, and wherein the execution order comprises executing operations in the following order: the first implicit initialization operation, the second implicit initialization operation, the first explicit initialization operation, and the second explicit initialization operation (At least see ¶[0010] second plurality of task agents for execution in an order based on the second hierarchical order of arrangement of the second plurality of task agents; also see ¶[0054] -Task manager 302 may be configured to execute function calls to initiate particular dialog agents and agencies out of the order specified in the task specification of a particular task; also see ¶[0007] -a first hierarchical order by which task agents in the first plurality of subtasks are arranged for execution … computing device may initiate execution of a second plurality of task agents comprised by the second dialog task, prior to completion of the first dialog task, in an order based on a second hierarchical order).

Per claim 9: 
Vibbert discloses:
detecting a conflict in the first initialization unit, where the conflict involves setting a variable; and resolving the conflict  (At least see ¶[0090] - resolve any conflicts generated by multiple references to the same concept by different expectations. For example, if expectations exist for the same grammar slot in a dialog exist in multiple different expectations in expectation agenda 570, the expectation that is placed higher on expectation agenda 570 may take precedence over the conflicting expectation placed lower in expectation agenda 570 since the higher placed expectation is closer in context to the conversation between the dialog application and the user by virtue of being handled by the most subsumed dialog agent. Dialog engine 550 may structure expectation agenda 570 and dialog stack 560 such that highest placed dialog agencies in task tree 500).

Per claim 10: 
Vibbert discloses:
a first explicit reset operation associated with the first hierarchical level (At least see ¶[0010] second plurality of task agents for execution in an order based on the second hierarchical order of arrangement of the second plurality of task agents),
and
a second explicit reset operation associated with the second hierarchical level (At least see ¶[0010] second plurality of task agents for execution in an order based on the second hierarchical order of arrangement of the second plurality of task agents),
automatically aggregating into a first reset unit the first explicit reset operation and the second explicit reset operation (At least see ¶[0054] -Task manager 302 may be configured to execute function calls to initiate particular dialog agents and agencies out of the order specified in the task specification of a particular task); 
Vibbert sufficiently discloses method as set forth above, but Vibbert does not explicitly disclose: automatically arranging the first explicit reset operation and the second explicit reset operation in a reset execution order, wherein the first and second explicit reset operations are in the reset execution order in the first reset unit; and automatically defining for the first reset unit, by the first processor, the second processor, or a third processor, an entry point for executing the first explicit reset operation and the second explicit reset operation in the first reset unit in the reset execution order.

However, Bryan discloses:
automatically arranging the first explicit reset operation and the second explicit reset operation in a reset execution order, wherein the first and second explicit reset operations are in the reset execution order in the first reset unit (At least see ¶[0062] - determine if this is an explicit library initialization call (note that this examination may be implicit, for example, in that the call is or is not a particular initialize function). If the call is an initialization call, control is transferred to step 212 in which the library is initialized); and
automatically defining for the first reset unit, by the first processor, the second processor, or a third processor, an entry point for executing the first explicit reset operation and the second explicit reset operation in the first reset unit in the reset execution order (At least see ¶[0062] - initialization phase is over and control is transferred to step 214 which terminates the processing. If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over).

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate Bryan into Vibbert because a modified software library or by a modified stack performing deep packet inspection at the socket level. In the case of a modified software library, the agent at the application layer is compiled against a modified library, which presents the same interface to the developer as once suggested by Bryan (please see ¶[0028]).

Per claim 11: 
Bryan also discloses:
generating code for the executable model, the generated code including a code section corresponding the first reset unit and a code based single entry point corresponding to the entry point for executing the code section (At least see ¶[0064] -processing is completed in step 316. If in step 306 the call is not blocking, control is passed to step 318 which determines if a new event must be registered to trigger an action when a response is received later).

Per claim 12: 
Bryan also discloses:
aggregating the first implicit initialization operation into the first reset unit and wherein the entry point for the first reset unit is for executing all of the first and second explicit reset operations and the first implicit initialization operation (At least see ¶[0064] -processing is completed in step 316. If in step 306 the call is not blocking, control is passed to step 318 which determines if a new event must be registered to trigger an action when a response is received later).

1 Per claim 13: 
Vibbert discloses:
3a first implicit termination operation associated with either the first 4hierarchical level or the second hierarchical level, and  5a first explicit termination operation associated with either the first 6hierarchical level or the second hierarchical level (At least see ¶[0097] - task instance identifier of such an initial task and all other tasks, which uniquely identify instances of a given task, may be associated with the task, by task manager 602, until the task completes, exits or is aborted, the computer-implemented 7method further comprising:  
8automatically aggregating into a first termination unit the first implicit termination 9operation and the first explicit termination operation (At least see ¶[0029] - previous task that was suspended may be automatically resumed when the active second task terminates or when the application resumes the previous task as a result of user input or application logic. In some embodiments, an application may launch and manage multiple instances of the same task);  
10automatically arranging the first implicit termination operation and the first 11explicit termination operation in a termination execution order, where the first implicit 12termination operation and the first explicit termination operation in the first termination 13unit are in the termination execution order (At least see ¶[0093] Upon termination of the input phase for a particular dialog agents and/or agencies, dialog engine 550 may initiate the execution phase of the next dialog agent or agency positioned at the top of dialog stack 560. In this order, dialog engine 550 may continue to traverse down task tree 500 and perform subroutines corresponding to the various dialog agents and agencies of task tree 500. Once dialog engine 550 has traversed task tree 500 and reached the last of the dialog agents in task tree); and  
14defining, by the first processor, the second processor, the third processor, or a 15fourth processor, an entry point for executing the first implicit termination operation and 16the first explicit termination operation of the first termination unit in the termination 17 execution order during the termination phase (At last see ¶[0127] - dialog engine may determine whether execution of the dialog agent or agency has completed. If the dialog agent or agency currently being executed by the dialog engine is not a request type dialog agent, the dialog engine may complete its execution phase when all of its function calls have been executed. Accordingly, the dialog engine may determine whether the dialog agent or agency has indicated that that its execution phase has terminated).  

Per claim 14: 
Bryan also discloses:
generating code for the executable model, the generated code including a code section corresponding the first termination unit and a code based single entry point corresponding to the entry point for executing the code section (At least see ¶[0062] - first command arrives and if this is a message that causes implicit initialization. If not, control is transferred to step 206 which checks if the library is already initialized. If not, an error condition is present and control is passed to step 208. If so, the initialization phase is over and control is transferred to step 214 which terminates the processing).

Per claim 15: 
Bryan also discloses:
3a second implicit initialization operation associated with either the first 4hierarchical level or the second hierarchical level, and  5a second explicit initialization operation associated with either the first 6hierarchical level or the second hierarchical level (At least see ¶[0062] - If in step 202 it is determined that the call is not an explicit initialization call, control is transferred to step 204 which checks to see if the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization), the computer-implemented 7method further comprising:  
8automatically aggregating into a second initialization unit the second implicit 9initialization operation and the second explicit initialization operation (At least see ¶[0062] - determine if this is an explicit library initialization call (note that this examination may be implicit, for example, in that the call is or is not a particular initialize function). If the call is an initialization call, control is transferred to step 212 in which the library is initialized);  
10automatically arranging the second implicit initialization operation and the second 11explicit initialization operation in a second execution order, where the second implicit 12initialization operation and the second explicit initialization operation in the second 13initialization unit are in the second execution order (At least see ¶[0062] - initialization phase is over and control is transferred to step 214 which terminates the processing. If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over); and  
14defining an entry point for executing the second implicit initialization operation 15and the second explicit initialization operation of the second initialization unit in the 16second execution order during the initialization phase (At least see ¶[0062] - initialization phase is over and control is transferred to step 214 which terminates the processing. If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over).  
.
Per claim 16: 
Bryan also discloses:
interleaving the first initialization operation set with the second initialization operation set in the initialization unit (At least see ¶[0062] - initialization phase is over and control is transferred to step 214 which terminates the processing. If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over).

1 Per claim 17: 
Bryan also discloses:
first implicit 2initialization operation is pre-determined by a run-time engine configured to execute the 3executable model (At least see ¶[0062] -If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over).  

Per claim 18: 
Bryan also discloses:
explicit initialization operation is custom defined by a user (At least see ¶[0062] -library receives a call from the application layer (e.g., a function call, method on an object, or OS call). In step 202 the call is examined to determine if this is an explicit library initialization call (note that this examination may be implicit, for example, in that the call is or is not a particular initialize function). If the call is an initialization call, control is transferred to step 212 in which the library is initialized).

Remarks
9.	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure such as:
	I. 	Jeong et al. (US PG-PUB. No. 2014/0365970 A1) discloses: executing a program that provides an identical or similar function to that of a program executed by an implicit call instead of the executed program ¶[0007]. a method in an electronic device, includes receiving an instruction including implicit call, identifying at least one program corresponding to the instruction of the implicit call, when a number of the identified program is more than one, providing a first program of the identified program corresponding to the implicit call, displaying a second program of the identified program corresponding to the implicit call during running of the first program ¶[0008]. Providing the first program corresponding to the implicit call may include: displaying programs corresponding to the implicit call from a database; and providing determined one of the program as the first program ¶[0009].  
	II.	Thang M. Tran (US Patent No. 6604190 B1) discloses: functional unit is occupied by the instruction for a fewer number of clock cycles since it need not perform the implicit memory operation. The functional unit performs the explicit operation indicated by the instruction. Performance may be advantageously increased by using the clock cycles that would have been used to execute the implicit operation in the functional unit to execute other instructions (See Summary).

CONCLUSION
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Q Dam can be reached on 571-272-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                              03/12/2021